DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA 202011019691 on 5/9/2020. It is noted, however, that applicant has not filed a certified copy of the INDIA 202011019691 application as required by 37 CFR 1.55.

Response to Amendment
The Amendment filed on 2/28/2022 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson (US PGPub 2020/0044920) in view of Ahart (US PGPub 2017/0257274).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US PGPub 2020/0044920) in view of Ahart (US PGPub 2017/0257274).

Regarding claims 1, 10 and 20, Patterson teaches an apparatus (Patterson, see abstract, A technique is configured to utilize frames generated by a first layer of a protocol stack for a first network to configure network parameters associated with a second layer of the protocol stack for a second network) comprising:
a wireless receiver that facilitates communicatively coupling to a wireless transmitter of an access point connected to a network switch of a data center (Patterson, see paragraphs 0017 and 0027, FIG. 1 is a block diagram of a plurality of nodes 400 for a cluster, such as storage and compute node, interconnected with an access point (AP) 110 over a wireless network 100. The nodes 400 may be interconnected by one or more cluster network switches 310 and include functional components that cooperate to provide a distributed, scale-out storage architecture of the cluster 300); and
at least one processing device of a router communicatively coupled to the wireless receiver (Patterson, see paragraph 0027, The components of each node 400 include hardware and software functionality that enable the node to connect to and service one or more clients 320 over a computer network 130, as well as to a storage array 350 of storage devices, to thereby render the services in accordance with the distributed storage architecture), wherein the processing device of the router:
causes the router to establish a wireless connection with the access point at the data center via the wireless transmitter and the wireless receiver (Patterson, see paragraph 0017, FIG. 1 is a block diagram of a plurality of nodes 400 for a cluster, such as storage and compute node, interconnected with an access point (AP) 110 over a wireless network 100),
wherein: the wireless connection is dedicated to servicing management traffic for the router via a control plane (Patterson, see paragraph 0017, Beacon frames 200 may be used by the AP 110 to wirelessly (e.g., via radio transmission) communicate network configuration information of the wired network 130 among the nodes 400); and
a wired connection established between the router and the access point is dedicated to servicing user traffic for the router sent via a forwarding plane that is distinct from the control plane (Patterson, see paragraphs 0017 and 0027, The nodes 400 may include functional components that cooperate to provide a distributed, scale-out storage architecture for a wired computer network 130, as described further herein. The compute nodes may illustratively include hardware resources, such processors, memory and networking, that cooperate to provide compute services for the wired network 130 (an operational data network for the cluster). The use of the encoded SSID beacon frames over the wireless network may be characterized as an out-of-band “configuration management plane” as opposed to the wired network “data plane.”); and
facilitates remote configuration of the router by a remote user who gains access to the router via the wireless connection at the data center (Patterson, see paragraphs 0012 and 0024, the configuration plane is used to configure/deploy (i.e., initialize network parameters of) the nodes of the cluster to communicate on the operating network (i.e., deploy the nodes of the cluster) without the need to use the operating network for configuration. The wireless network 100 is used primarily as a configuration plane for network configuration of the operational data network for the cluster);
receives, via the wireless connection at the data center, at, least one command from the remote user (Patterson, see paragraph 0014, The SSID of the wireless network interface may be encoded with the assigned IP address of the wired network interface, thereby providing an efficient and convenient way for the administrator to determine, verify and possibly change the network configuration parameters assigned to the wired network interface of the node); and
applies, to an out-of-band management, interface of the router, the command received from the remote user via the wireless connection to configure at least one setting of the router via the out-of-band management interface (Patterson, see paragraph 0026, The SSID of the wireless network interface may be encoded with the assigned IP address of the wired network interface, thereby providing an efficient and convenient way for the administrator to determine (discover) the network configuration parameters assigned to the wired network interface of the node and then, if appropriate, reconfigure the node with changed parameters.).

Patterson teaches the above yet fails to teach wherein the processing device of the router: activates a wireless mode.
Then Ahart teaches wherein the processing device of the router: activates a wireless mode (Ahart, see paragraph 0016, device 100 is mounted at the installation site, powered up, and the wireless network initialization logic 132 is activated. The wireless network initialization logic 132 activates the wireless radio module 112 to perform a quality survey that measures one or more wireless signal parameters in situ for one or more wireless network services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patterson with systems and methods for self-configuring wireless device initializations of Ahart, because doing so would make Patterson more efficient in immediately activating the wireless connectivity without the need for measuring and evaluating other wireless service signals for less preferred candidates (Ahart, see paragraph 0020).

Regarding claims 2 and 11, Patterson in view of Ahart teaches wherein the processing device of the router:
receives an Internet Protocol (IP) address from the access point via the wireless connection (Patterson, see paragraph 0013, Each node may advertise an identifier, such as a serial number of the node and/or a Media Access Control (MAC) address, encoded in a service set identifier (SSID) of a beacon frame to an access point (AP) of the wireless network.); and
applies the IP address to the out-of-band management interface to facilitate remote access by the remote user to the out-of-band management interface via the IP address (Patterson, see paragraph 0013, The AP may examine the identifier and, in response, inform the node of its assigned network configuration by returning the beacon frame with configuration parameters (e.g., IP address and VLAN tag) encoded in the SSID of another beacon frame issued by the AP.).

Regarding claims 3 and 12, Patterson in view of Ahart teaches wherein the processing device of the router:
receives at least one additional IP address from the access point via the wireless connection (Patterson, see paragraph 0014, the information of the encoded beacon frames may be obtained from information transmitted over the wired network, such as the assigned IP addresses of one or more wired network interfaces of the nodes, and broadcast to an administrative node for configuration verification, discovery and/or reconfiguration purposes.); and
applies the additional IP address to at least one in-band network interface of the router to facilitate forwarding traffic to at, least one additional computing device via the in-band network interface (Patterson, see paragraph 0014, the information of the encoded beacon frames may be obtained from information transmitted over the wired network, such as the assigned IP addresses of one or more wired network interfaces of the nodes, and broadcast to an administrative node for configuration verification, discovery and/or reconfiguration purposes.).

Regarding claims 4 and 13, Patterson in view of Ahart teaches wherein the processing device of the router receives the command from the remote user via a cryptographic network protocol (Patterson, see paragraph 0020, For more secure communication, the SSID field of the beacon frame may be encrypted. The AP may examine the identifier and, in response, inform the node 400 of its assigned network configuration by returning the beacon frame 200 with configuration parameters (e.g., IP address and VLAN tag) encoded in the SSID 250 of the frame.).

Regarding claims 5 and 14, Patterson in view of Ahart teaches wherein the processing device of the router receives the command from the remote user via an application protocol (Patterson, see paragraph 0026, The SSID of the wireless network interface may be encoded with the assigned IP address of the wired network interface, thereby providing an efficient and convenient way for the administrator to determine (discover) the network configuration parameters assigned to the wired network interface of the node and then, if appropriate, reconfigure the node with changed parameters.).

Regarding claims 6 and 15, Patterson in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by modifying the setting of the router based at least in part on the command received from the remote user via the wireless connection (Patterson, see paragraph 0026, The SSID of the wireless network interface may be encoded with the assigned IP address of the wired network interface, thereby providing an efficient and convenient way for the administrator to determine (discover) the network configuration parameters assigned to the wired network interface of the node and then, if appropriate, reconfigure the node with changed parameters.).

Regarding claims 7 and 16, Patterson in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by:
identifying one or more traffic statistics of the router based at least in part on the command received from the remote user via the wireless connection (Patterson, see paragraph 0042, In response to a failure or error related to a wired network interface 440 of a node (e.g., no IP address assigned), a visual indicator 448 (e.g., a light) may be programmed according to a particular visual pattern (e.g., three long blinks followed by two short blinks) for diagnostic purposes, so that the node 400 can be located. Accordingly, the SSID 250 may be programmed with an error code associated with the failure and a corresponding pattern (e.g., “3L2S” for 3 long, 2 short)); and
sending the traffic statistics to the remote user via the wireless connection (Patterson, see paragraph 0042, a particular node with a reported error may be specifically identified and located.).

Regarding claims 8 and 17, Patterson in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by:
identifying information about one or more in-band network interfaces of the router based at least in part on the command received from the remote user via the wireless connection (Patterson, see paragraph 0042, In response to a failure or error related to a wired network interface 440 of a node (e.g., no IP address assigned), a visual indicator 448 (e.g., a light) may be programmed according to a particular visual pattern (e.g., three long blinks followed by two short blinks) for diagnostic purposes, so that the node 400 can be located. Accordingly, the SSID 250 may be programmed with an error code associated with the failure and a corresponding pattern (e.g., “3L2S” for 3 long, 2 short)); and
sending the information about the in-band network interfaces to the remote user via the wireless connection (Patterson, see paragraph 0042, a particular node with a reported error may be specifically identified and located.).

Regarding claims 9 and 18, Patterson in view of Ahart teaches wherein the processing device of the router applies the command to the out-of-band management interface by configuring or modifying at least one of: a user profile implemented on the router; a status of an in-band network interface of the router; a status of a service implemented on the router; a filter implemented on the router; an event trigger implemented on the router; or an event monitor implemented on the router (Patterson, see para (Patterson, see paragraph 0026, The SSID of the wireless network interface may be encoded with the assigned IP address of the wired network interface, thereby providing an efficient and convenient way for the administrator to determine (discover) the network configuration parameters assigned to the wired network interface of the node and then, if appropriate, reconfigure the node with changed parameters.).

Regarding claim 19, Patterson in view of Ahart teaches wherein the network switch of the data center is communicatively coupled to a user-side switch connected to a user-side access point that enables the remote user to gain access to the router via the wireless connection (Patterson, see paragraph 0027, The nodes 400 may be interconnected by one or more cluster network switches 310 and include functional components that cooperate to provide a distributed, scale-out storage architecture of the cluster 300.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443